DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
 

Claim Status
	Claims 1, 4-8, 10, 12-14, 16-22, 25, 45, 46, 48, 49, 55-60, and 63-68 are pending and examined in the following Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10, 12-14, 16-22, 25, 45, 46, 48, 49, 55-60, and 63-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
	Claims 1 and 14 are directed to an osmoticum of about 0.1M to about 0.8M osmoticum. Claims 46 and 49 state that the concentration of the osmoticum is from about 0.05M to about 0.8 M. Claim 1 is rendered indefinite in light of the recitation in claim 46, for example. The metes and bounds of the claimed invention cannot be determined as presently claimed. Would the absence of osmoticum meet the limitation of the claims? The Examiner notes that 0.05M is about 0.1 M. Thus, no failure to further limit rejection has been made. However, because about is a relative term and because Applicant’s claims include 0.05 M as about 0.1 M, the claims are rendered indefinite. 
	All dependent claims are included in this rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-8, 10, 12, 14, 16, 17, 19-22, 25, 45, 46, 48, 49, 55-60, and 63-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al (Journal of Immunological Methods, 1999, 226(1-2):1-10) in view of Turpen et al (US 6284875); Santi et al (Vaccine, 2008, 26: 1846-1854); Hogan et al (US 20100167376); Prakash et al (J. Biosci., 1997, . 
The claims are also drawn to the method, wherein the cell wall degrading mixture does not include a lipase or protease (claims 4 and 16). 
The claims are further drawn to the method of transiently (claims 6 and 20) or stably (claims 7 and 21) transforming a plant with a nucleic acid comprising a nucleotide sequence 
The claims are drawn to purifying the plant derived VLPs from the supernatant by depth filtration and then chromatography using a cation exchange resin (claims 12, 13, 17, and 18). 
The claims are drawn to the method, wherein the cell wall degrading mixture comprises mannitol at a concentration of 0.05 to about 0.8 M (see claims 52, 45, 46, 54, 48, and 49). The claims require a salt comprising sodium (claims 55 and 56); about 5mM to 200 mM EDTA (claims 57 and 59); and 0 to about 125 mM citrate (claims 58 to 60). Thus, citrate is not required by the claims. 
Fischer teaches the production of a monoclonal antibody in transgenic tobacco cells by enzymatic digestion of the primary plant cell wall (see title and abstract). Fischer stably expresses the monoclonal antibody in the apoplast (see pg. 4, section 3.1), where it is reported to be correctly folded and stable (see pg. 9, fourth paragraph). Fischer teaches that pectinase (see Fig. 1B) treated cells (i.e. those digested by enzymes) were intact with a protoplast-like appearance and that enzymatic removal of the cell wall with pectinase was the method that led to the highest yield of functional antibodies when compared to other methods (see pg. 5, right column). 
Fischer teaches clarifying cell debris by centrifugation at 13000g and recovery of the clear supernatant. Fischer also teaches the presence of 100 mM NaCl and 5 mM EDTA in their extraction buffer. See page 3, right column. Fischer teaches that pectinase was mixed with extraction buffer to remove cell walls. See description of Figure 1 on page 5. 
Fischer purifies this antibody from the apoplast by removing cells by vacuum filtration, cross-flow filtration, and protein A resin chromatography (see paragraph bridging pp. 5 and 6). 

By degrading the primary plant cell wall using enzymes, Fischer has necessarily created an apoplast fraction and a plant debris faction. 
Fischer does not teach obtaining VLPs from plant leaves. Fischer does not teach extraction by a mixture of at least one cellulase and at least one pectinase. Fischer does not teach the degradation mixture comprising a first salt, sodium bisulfite, or a buffer system which maintains the pH in the range of about 5 to 6.6 at room temperature with agitation. Fischer does not teach an osmoticum at a concentration of 0.05 M to 0.8 M. Fischer does not teach the cell wall degrading mixture to further comprise 5 mM EDTA. 
Turpen teaches the use of chelators selected from the group consisting of EDTA, EGTA, and citrate. See claim 2. The ordinary artisan would have known that a chelator such as EDTA, EGTA, or citrate is used in buffers to bind metals, such as those found in metallo proteases. Proteases are known to degrade proteins. Turpen says that “one of ordinary skill in the art could readily envision a buffer wherein the EDTA is substitute with other chelaters such as EGTA and citrate.” See col. 10, first paragraph. 
Turpen uses 100 mM potassium phosphate and 5 mM EDTA at pH 6 for leaf protein extraction from the interstitial spaces. See Examples 6 and 7. Turpen also teaches alternate buffer solutions for protein purification at a different pH, using different amounts of EDTA, and different salts. 
Turpen teaches that interstitial fluid is a synonym for the apoplasm or molecules that may be released from the plasmalemma by this treatment without significant cell lysis. See column 7, lines 25-35. 

Turpen also teaches that centrifugation in a range of 50 to 5000xG is a preferred embodiment. See paragraph bridging columns 2 and 3. 

Turpen also states that “[o]nce the leaves are cut, they may be exposed to a buffer solution. A routine EDTA or Tris buffer solution is suitable, though those skilled in the art will appreciate that any buffer may be more or less appropriate for a given plant or protein of interest. In some instances, water may be acceptable or even preferred as a solution. It is not contemplated that the nature of the buffer solution, specific pH or temperature are crucial to the embodiments within the scope of the invention. However, it is generally recommended to maintain conditions which avoid oxidation, precipitation, proteolysis or denaturation of the one or more proteins of interest. Thus, pH, temperature, and other such variables should be monitored and altered as needed.” See col. 5, lines 45-58. 
Santi teaches transient, plant-based expression of Norwalk virus-like particles in the apoplast (pg. 1847; pg. 1849; and table 1) by expressing the 58 kDa NV capsid protein (pg. 1846, right column). Santi teaches that the capsid protein alone is sufficient to generate VLPs (pg. 1846, right column). 
Hogan also teaches an enzymatic solution comprising 100 mM MES, 100 mM EDTA, 40 mM citric acid and cellulase and pectinase, wherein the enzymatic solution has a pH of about 4 to 6.5. See paragraph 0064. Hogan teaches a room temperature enzymatic incubation of about 15 to 30 degrees. See paragraph 0069. Hogan also teaches an enzymatic composition comprising CaCl2. See paragraph 0054. Hogan also teaches enzymatic incubation with agitation. See paragraph 0071. 

Waterhouse teaches that driselase and cellulase typ 1 (cellulase-s1) are both used to purify virus particles from SCRLV-infected plant leaf tissue. See pages 321 and 323; see paragraph bridging pp. 327 and 328.
Thompson teaches their protoplast buffer having 0.4M mannitol, 20 mM MES, pH 5.5, 1% cellulase (w/v) and 0.1% pectolyase (pectinase) at room temperature. See Examples 1-6. 
Facchini teaches enzymatic digestion of the cell wall of leaf sections at a pH of 5.5 and 50 mM CaCl2, 500 mM mannitol. See paragraph bridging pp. 655 and 656. 
	Fujimura teaches that protoplasts were achieved from mature leaves of petunia. A digestion solution of cellulase, macerozyme, and mannitol was generated and gently shaken for 5 hours at 26℃. The debris was filtered through to remove undigested plant debris through a 250 micron nylon mesh. 
	Coit teaches recombinant expression of viral proteins such as orthomyxovirus hemagglutinin (paragraph 0501-0503).
	Fido teaches that protein extraction from plant tissues require specific conditions for their extraction and purification. Thus, a single protocol for extraction of all plant proteins is not available. See page 21. Fido also teaches that 500 mM NaCl can be used in an extraction buffer to extract salt-soluble proteins from plant tissues. Fido also teaches using a mortar and pestle to extract proteins from leaf tissue. See page 23. 
In re Aller. In the instant case, Fido, teaches that protein extraction from plant tissues requires specific conditions for their extraction and purification and given that some proteins need 500 mM NaCl for extraction, the ordinary artisan would have recognized that the claimed range of about 200 mM to about 600 mM of salt is a variable one would seek to optimize. 
One of ordinary skill in the art would have been motivated to express a protein to the apoplastic space because both Fischer and Turpen teach the benefits of doing so. Fischer notes that minimizing cell lysis by just digesting plant cell walls was the most effective method for recovering functional recombinant antibodies when compared against other cell homogenizing 
Turpen also teaches the benefits of apoplastic expression. Turpen teaches that protein purification becomes difficult when homogenizing plant cells because of the harsh chemical environment leading the protein of interest to be subject to oxidative and proteolytic damage and because most of the other total cellular proteins from the plant cell are mixed with the protein of interest which creates formidable purification problems if such a cell lysis procedure is performed. Turpen concludes that one way of minimizing this issue is by expressing proteins to the intercellular space (apoplasm) of plant tissues to forego the need for homogenization. Thus, the combination of Fischer and Turpen demonstrates the benefit of minimizing cell lysis for protein purification purposes. See paragraph bridging cols. 1 and 2.
	In addition, Turpen also demonstrates buffer solutions, such as extraction or purification buffers, are routine in the art and that one of skill in the art would have been able to adjust the quantities and/or characteristics of their buffer to maximize the yield of the protein intended to be purified. 
	Given the teachings of Fischer and Turpen, the ordinary artisan would have understood that minimizing cell lysis is beneficial in purifying proteins for plant tissues, such as cells (Fischer) and leaves (Turpen). Thus, the ordinary artisan would have turned to routine methods 
Thus, their combination effectively demonstrates not only the variability, but the robustness of the methods and reagents that can be used in achieving intact protoplasts. Fido makes this point with respect to protein purification from plant tissues explicit. That there are numerous combinations that would have been expected to be successful for the purification of a protein from plant tissue and the discovery of the optimum protocol for purification of proteins constitutes routine experimentation. 
	Hogan additionally teaches that enzymatic digestion of plants is expected to be able to purify a wide array of biopolymers, including DNA, RNA, proteins, and carbohydrates (see paragraphs 0021 and 0025). 
	Waterhouse demonstrates that cellulases or other cell wall degrading enzymes can be used to purify viruses from plants.
The ordinary artisan would have recognized that a combination of cellulase and pectinase are routine in the art for enzymatic digestion of cell walls, see Hogan, Thompson, and Fujimura. The ordinary artisan would have recognized that a second salt in the range of “about 200 mM to about 600 mM”, is routine in the enzymatic digestion art, see Fischer (100 mM NaCl), Hogan 2), and Facchini (CaCl2). Furthermore, for the purposes of protein purification, higher salt concentrations are also used. See Fido. Thus, the ordinary artisan would have recognized that these variables, concentration of a second salt, the presence of an antioxidant such as sodium bisulfite, pH, and temperature are all result-effective variables that the ordinary artisan would have been motivated to find the optimum or workable ranges. In fact, Fido and Turpen are explicit. No single protein purification or extraction protocol can be defined because each protein has unique characteristics that need to be weighed when designing a purification scheme. The ordinary artisan would have recognized that the incubation at a pH of 5.2 to about 6.2 at 18 to 22℃ is also routine in the art, see Hogan, Thompson, and Facchini. The ordinary artisan would have recognized that agitation, such as shaking, is also routine in the art, see Fujimura. 
Finally, using a filter with a mesh size of more than 250 µm (Fujimura) and centrifuging to produce a supernatant are also routine in the art (Fischer and Turpen). Thus, given the findings of fact above, the ordinary artisan would have reasonably expected success producing a digested fraction containing an apoplast fraction and a plant debris fraction by degrading the plant cell wall with an enzymatic digestion mixture and then removing the plant debris by filtration and spinning down cellular materials that may lyse as a result of enzymatic digestion. The ordinary artisan would have recognized that a step of filtration and centrifugation are routine steps in the process of protein purification, especially in view of the combination of Fischer, Turpen, and Hogan. 	
Given that the ordinary artisan would have been well-versed in protoplast isolation, recombinant protein purification using filters, centrifugation, and chromatography, one of ordinary skill in the art would have had a reasonable expectation of success arriving at the instantly claimed methods to purify a recombinant VLP from the apoplast of plant tissues. 

With respect to the production of influenza HA VLPs, the Examiner notes that the only active method step to producing the VLP is set forth in claim 5 (i.e. the introduction of the nucleic acid comprising influenza HA into a plant). Thus, given the suggestion of Coit, the formation of VLPs must naturally flow from the expression of the nucleic acid. 
With respect to the protein contaminants comprising rubisco, the Examiner notes that any protein that is not sought for isolation in a protein purification method is necessarily a contaminant. Thus, using the method of Fisher and Turpen to keep cells intact, the ordinary artisan would have understood that plant contaminants include those proteins such as rubisco that naturally occur within plant cells. 
With respect to the increased yield of at least 2.5x higher, the Examiner notes that this result must naturally flow from the instantly claimed method, especially absent evidence to the 


Response to Arguments:
	Applicant argues that working outside the presently claimed extraction conditions led to significantly decreased yield and increased background solids, citing Figures 1-3 of the Declaration dated 02/26/2018 and Examples 1-3, 5, 8, and 9 of the PCT application as originally filed. See page 10 of the remarks.
	This Figures and the Examples cited by Applicant have been reviewed but are not deemed to be persuasive. Examiner appreciates that Applicant is attempting to show that the range is critical to the yield sought. However, the criticality of the range must be tied to some unexpected result by showing that the claimed range achieves unexpected results relative to the prior art range. See MPEP 2144.  
In the instant case, none of the cited Figures demonstrate any unexpected result associated with protein purification. Rather, Applicant’s data merely demonstrates that the ordinary artisan would optimize concentration, temperature, and pH, for example, to improve the yield of purified protein. 

Applicant argues that the invention is surprising when comparing the results of Fischer because Fischer shows that the yield of rAb24 obtained through pectinase treatment was found to give 44% greater yield compared to mortar and pestle. Applicant argues that their method led to a 159% increase in yield relative to mortar and pestle. See page 10 of the remarks.

Furthermore, as shown by the combination of Turpen and Fido, the methods utilized to isolate different proteins must necessarily be modified in order to maximize protein yield. Thus, a comparison of the yield of two distinct proteins using two different methods cannot be construed as demonstrating any level of non-obviousness in view of the fact that different proteins require different levels of salt, osmoticum, pH, among others. Furthermore, the transformation methods utilized by Fischer and the instant application are distinct. Fischer suggests utilizing methods that led to improvements in gene expression and the choice of expression hosts. Given the above, Applicant’s results are not commensurate in scope with any unexpected result. In fact, Fischer demonstrates that the choice of expression hosts affects the outcome of protein purification. See page 10. 

Applicant argues that they have found that high yield and purity of plant-derived proteins could be achieved even if during the digestion the integrity of the protoplast is lost and the presence of intracellular contaminants are present in the apoplast fraction. See page 11 of the 
This argument is not persuasive because it would be understood by those of ordinary skill in the art that the production of protoplasts is not an all or nothing process. In fact, there are a range of potential outcomes, including lysis of the protoplast that frequently occur. The fact that the cited references focus on maintaining the integrity of the protoplasts cannot overcome the prima facie case of obviousness because the ordinary artisan would have understood that protoplast loss and lysis occurs, despite best attempts to minimize such occurrences. The fact that Applicant’s method does not result in 100% effectiveness in minimizing the presence of cellular contaminants cannot be a point of non-obviousness because the ordinary artisan would not expect that Fischer’s method completely eliminates cell lysis. In fact, the text of Fischer cited by Applicant on page 11 explicitly states this fact: “most of the enzyme treated cells were intact, with a protoplast-like appearance.”
The fact that cell lysis occurs in the Applicant’s invention does not distinguish from Fischer’s invention because Fischer’s invention also observes cell lysis, and therefore remains obvious for the reasons set forth above. 

Applicant states “digestion parameters resulting in disrupted protoplasts were not recognized in the art to be result-effective variables and therefore, the skilled person would not seek to optimize these parameters.” See page 12 of the remarks.
This argument is not found persuasive. As above, Applicant is relying upon the idea that protoplasts are an all or nothing endeavor. As shown by Fischer above, most enzyme treated cells were intact. Fido and Turpen provide additional knowledge afforded to the ordinary artisan. 

Applicant argues that Turpen compares the described buffer composition to cell lysis and not in consideration of an enzymatic method as claimed. Applicant argues that Turpen teaches to avoid conditions that result in cell lysis. See pages 12 and 13 of the remarks. 
This is not persuasive. Turpen says: Turpen teaches that protein purification becomes difficult when homogenizing plant cells because of the harsh chemical environment leading the protein of interest to be subject to oxidative and proteolytic damage and because most of the other total cellular proteins from the plant cell are mixed with the protein of interest which creates formidable purification problems if such a cell lysis procedure is performed. Turpen concludes that one way of minimizing this issue is by expressing proteins to the intercellular space (apoplasm) of plant tissues to forego the need for homogenization. See paragraph bridging cols. 1 and 2.
Applicant again repeats the argument that the references are minimizing cell lysis where in the instant case they have no such intention. However, the specification as originally filed is clearly directed to minimizing the presence of contaminants. 
Applicant is reminded that it is the combination of references that is at issue. Not Turpen alone. Thus, the fact that Turpen fails to suggest an enzymatic extraction method is not relevant, particularly where minimizing cell lysis and the presence of recombinant protein in the 

Applicant argues that the remaining references do not cure the deficiencies of Fischer because they do not teach improving yield and recuing plant protein contaminants in HA VLPs obtained by enzymatic digestion of the leaves as defined in the claims. 
This argument is not persuasive because the instantly claimed invention does not provide an unexpected result over the teachings of Fischer as alleged by Applicant. 

Applicant argues that Waterhouse disrupts the plasma membrane and would not produce an apoplast fraction. However, as noted above Waterhouse demonstrates that cellulases or other cell wall degrading enzymes can be used to purify viruses from plants. If a virus were degraded by cell wall degrading enzymes, the entire method would be moot. Thus, the fact that cell wall digesting enzymes do not degrade viral structural proteins is relevant to the rejection of record. 


		
Claims 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al (Journal of Immunological Methods, 1999, 226(1-2):1-10) in view of Turpen et al (US 6284875); Santi et al (Vaccine, 2008, 26: 1846-1854); Hogan et al (US 20100167376); Prakash et al (J. Biosci., 1998, 3:339-344); Waterhouse et al (Journal of Virological Methods,  as applied to claims 1, 4-8, 10, 12, 14, 16, 17, 19-22, 25, 45, 46, 48, 49, 55-60, and 63-68 above, and further in view of Wickramasinghe et al (Biotechnology and Bioengineering, 92(2), pp. 199-208, 2005).
The claims are drawn to a method of purifying comprising filtering the apoplast fraction using depth filtration followed by affinity chromatography. 
	Fischer in view of Turpen; Santi; Hogan; Prakash; Waterhouse; Thompson; Facchini; Fujimura, and Coit have been discussed in the above rejection. 
Coit teaches ion-exchange chromatography (see paragraph 0203, paragraph 0219, and 0344) for purifying recombinant VLPs.  
	Fischer in view of Turpen; Santi; Hogan; Prakash; Waterhouse; Thompson; Facchini; and Fujimura do not teach transforming a plant cell with a nucleic acid encoding influenza hemagglutinin or purifying by filtering the apoplast fraction using depth filtration followed by chromatography on a cation exchange resin.
	Wickramasinghe teaches depth filtration to remove lysed cells and cell debris (see pg. 200, first full paragraph). Wickramasinghe teaches that filtration steps can reduce the requirements on subsequent purification steps such as size exclusion chromatography (see pg. 206, 4th full paragraph). Wickramasinghe teaches the microfiltration and ultrafitration for human influenza A virus concentration and purification (see pg. 200, first full paragraph). 
	At the time of filing, it would have been obvious and within the scope of one of ordinary skill in the art to further purify VLPs using depth filtration, as taught by Wickramasinghe, and . 

Response to Arguments
	Applicant argued that the rejection is non-obvious by virtue of its dependency. However the rejection has been maintained. Thus Applicant’s argument is moot. 
	

Potentially Allowable Subject Matter
The Examiner notes that the claims may be found allowable if amended to recite plant-produced influenza VLPs along with all reaction conditions required to yield 440% relative activity and 570% quantity (as stated in table 3), including: the vector containing a particular influenza hemagglutinin type, signaling peptides, enhancer elements, promoters, etc.; the type and concentration of pectinase and cellulase used; and any osmoticum utilized. Applicant is reminded that the claims must be commensurate in scope with any unexpected result. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 4-8, 10, 12-14, 16-22, 25, 45, 46, 48, 49, and 55-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 12-14, 17-20, 25, 26, 28, 30, 33, and 35-41 of copending Application No. 13/497,767. 
This is a provisional nonstatutory double patenting rejection. The ‘767 application defines a protein suprastructure as a VLP. See paragraph 0059 of the ‘767 application. Thus, the claims is rendered obvious in light of the definition provided in the specification of the ‘767 application. It is noted that the ‘767 application is nearly identical to the instant claims save for the fact that the ‘767 application claims a genus of proteins while the instant claims are drawn to a particular species. It would have been obvious to substitute the protein suprastructure of the ‘767 application, especially in light of the definition for protein suprastructure as found in the ‘767 application. Thus, the claims are not patentably distinct. 

Claims 1, 4-8, 10, 12-14, 16-22, 25, 45, 46, 48, 49, and 55-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9815873 in view of Turpen et al (US 6284875), Hogan et al (US 20100167376), and Fujimura et al (US 5166068). 
The ‘873 patent is drawn to a method of recovering influenza hemagglutinin VLPs lacking neuraminidase or M protein (claims 1, 7, and 8) from the apoplast comprising an enzymatic digestion with cellulase and pectinase (claim 18) and 25 to 250 mM EDTA (claim 1) 
The ‘873 patent does not teach the presence of a first salt, ascorbic acid, a buffer system which maintains the pH in the range of about 5 to 6.6, a temperature of 18 to 22℃ with agitation, a mesh size of more than 250 µm, and centrifugation at or above 5000g. 
Turpen teaches purification of proteins from the apoplast comprising a buffer solution that contains 100 mM potassium phosphate at a pH of 6, 5 mM EDTA, and 10 mM α-mercaptoethanol. See Example 3. Turpen also suggests substituting α-mercaptoethanol for ascorbate (also known as ascorbic acid). See Example 3. 
	Turpen contemplates centrifugation at 5000g. See col. 3, first paragraph. See col. 6, second full paragraph. 
	Hogan teaches digestion at room temperature. See Example 1. Hogan teaches enzymatic incubation with agitation. See paragraph 0071. 
Fujimura teaches that protoplasts were achieved from mature leaves of petunia. A digestion solution of cellulase, macerozyme, and mannitol was generated and gently shaken for 5 hours at 26℃. The debris was filtered through to remove undigested plant debris through a 250 micron nylon mesh.
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to modify the invention of the ‘873 patent with the specific digestion methods taught by the combination of Turpen, Hogan, and Fujimura. One of ordinary skill in the art would have been motivated to make such a modification because the ‘873 patent claims a genus of methods where the combination of Turpen, Hogan, and Fujimura teach specific protocols used to purify and recover proteins. 

Response to Argument:
	Applicant requested that the rejection been held in abeyance until allowable subject matter is indicated. Therefore, the rejection is maintained for the reasons set forth above.  

Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662